      Case 3:21-cv-00776-MCR-EMT Document 9 Filed 05/21/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

RANADA COOKS,

             Plaintiff,                        CASE NO.: 3:21-cv-00776-MCR-RMT

vs.

ANDREA MINYARD; GULF COAST
AUTOPSY PHYSICIANS, P.A.; TIMOTHY
J. GALLAGHER; CORPORAL THOMAS
PASCHAL; TROOPER CHAD LYNCH;
SERGEANT RANDLE PADGETT; FAITH
CHAPEL FUNERAL SERVICES, LLC; and
TRACY MORTON MEMORIAL CHAPEL, LLC,

             Defendants.

         DEFENDANT, TRACY MORTON MEMORIAL CHAPEL’S
               NOTICE OF CONSENT TO REMOVAL

      Defendant, TRACY MORTON MEMORIAL CHAPEL, LLC, by and through

its undersigned counsel, and in accordance with 28 U.S.C. § 1446(b), hereby gives

notice to the Court of its consent to the removal of this case to the U.S. District Court,

Northern District of Florida, Pensacola Division, by Defendants, Corporal Thomas

Paschal, Trooper Chad Lynch, and Sergeant Randle Padgett.
Case 3:21-cv-00776-MCR-EMT Document 9 Filed 05/21/21 Page 2 of 2




                             /s/Linda H. Wade
                             Linda H. Wade
                             WADE, PALMER & SHOEMAKER, P.A.
                             Florida Bar No.: 655317
                             14 N. Palafox Street
                             P.O. Box 13510
                             Pensacola, FL 32591-3510
                             (850) 429-0755
                             lwade@wpslawyers.com
                             kgrover@wpslawyers.com
                             HPhillips@wpslawyers.com
                             Attorney for Defendant, Tracy Morton
